DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Amendment
	Claims 1-9 remain pending in the Application.  The amendments to the claims have overcome each and every Drawing Objection and 102 and 103 Rejection previously set forth in the Final Office Action mailed 9/17/2021.  The amendments to claims 1-3 have also provided sufficient structure to the terms “processing part” in claim 1, “location adjusting part” in claim 2, and “lifting part” in claim 3 to obviate interpretation under 112(f).

Allowable Subject Matter
Claims 1-9 are allowed.




The prior art, alone or in combination, neither anticipates nor renders obvious the claimed invention.  Specifically, the prior art does not teach posts which guide a relative movement of the pad to the jig in the vertical direction, wherein the pad part is lowered as the pad slides along the posts and is guided by the posts to reduce a distance to the jig based on the relative movement of the pad to the jig.  Jo (KR 1020160043415) is the closest prior art which teaches a jig part (253) and a pad part (includes pad 251), however, the jig part and pad part move together, i.e. there is no relative movement between these components.  For at least this reason, and along with the other limitations, these claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723